By the Court,

Bronson, J.
We have given a liberal construction to the statutes authorizing the holder to proceed against several parties to a bill or note in one action *119I think the court should have ordered a new trial as against the maker only, and allowed the endorser to proceed to judgment on the verdict in his favor. instead of bringing separate suits, as was necessary at the common law. Statutes, sess. of 1832, p. 489, and sess, of 1835, p. 248, The plaintiff may sever the action and proceed to judgment against one party, when an obstacle is interposed by another; and I think the statute should be so construed as to authorize the severance of the action whenever that course is necessary to protect the rights of one or more of the defendants. Had the indoi~ser been sued alone, the verdict in his favor would not have been disturbed. As I understand the opinion of the court below, the only ground for ordering a new trial so far as he is concerned is, that he was sued jointly with the maker, who made out no defence.
Alternative mandamus granted.